Exhibit 10.41.1




AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”), is entered
into as of April 1, 2019 (the “Effective Date”, by and between Third Point
Reinsurance (USA) Ltd., a Bermuda company (the “Company”), and David Govrin (the
“Executive”).
WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of March 22, 2017 (the “Employment Agreement”); and
WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 1 to
the other, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree to amend the Employment Agreement on the terms set
forth below.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.     Section 2(a) of the Employment Agreement shall be amended to read in its
entirety as follows:
“2. Extent of Employment.
(a)Duties. During the Employment Term and from and after the Effective Date, the
Executive shall serve as the Company’s Executive Vice President, Underwriting
(reporting to the Chief Executive Officer of the Company) and the Head of
Business Development of Third Point Reinsurance Ltd. (reporting to the President
and Chief Executive Officer of Third Point Reinsurance Ltd.). In each function,
the Executive shall perform such duties, services, and responsibilities on
behalf of the Company and Third Point Reinsurance Ltd., respectively, consistent
with such positions as may be reasonably assigned to the Executive from time to
time.”
1.The parties hereto agree that except as specifically set forth in this
Amendment No. 1, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.


[Signature Page Follows]











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed,
and the Executive has hereunto set his hand, in each case effective as of the
day and year first above written.
THIRD POINT REINSURANCE (USA) LTD.
 
 
By:
/s/ Suzanne L. Wylie
Name:
Suzanne L. Wylie
Title:
Secretary
 
 
By:
/s/ C.J. Lymbery for Conyers Corporate Services (Bermuda) Limited
Name:
C.J. Lymbery for Conyers Corporate Services (Bermuda) Limited
Title:
Assistant Secretary
 
 
EXECUTIVE
/s/ David Govrin
David Govrin
 
 





2

